Exhibit 4.2 Execution Copy CHESAPEAKE ENERGY CORPORATION as Issuer, THESUBSIDIARY GUARANTORS PARTY HERETO as Subsidiary Guarantors, and DEUTSCHE BANK TRUST COMPANY AMERICAS as Trustee FIFTEENTH SUPPLEMENTAL INDENTURE Dated April 1, 2013 to Indenture dated as of August 2, 2010 3.25% Senior Notes due 2016 TABLE OF CONTENTS Page ARTICLE 1 THE SECURITIES 2 Section 1.1 Form 2 Section 1.2 Title, Issuance 2 Section 1.3 Amount, Authentication 2 Section 1.4 Appointment of Series Trustee; Registrar and Paying Agent 2 Section 1.5 Guarantee of the Notes 3 Section 1.6 Defeasance and Discharge 3 Section 1.7 Redemption 3 ARTICLE 2 MISCELLANEOUS PROVISIONS 3 Section 2.1 Counterpart Originals 3 Section 2.2 Governing Law 3 Section 2.3 Severability 4 Section 2.4 Confirmation of Indenture 4 -i- THIS FIFTEENTH SUPPLEMENTAL INDENTURE dated as of April 1, 2013 (this “Supplemental Indenture”), is among Chesapeake Energy Corporation, an Oklahoma corporation (the “Company”), the Subsidiary Guarantors party hereto and Deutsche Bank Trust Company Americas, a New York banking corporation, as trustee (the “Series Trustee”).Each capitalized term used but not defined herein shall have the meaning assigned to such term in the Base Indenture (as defined below). RECITALS: WHEREAS, the Company and the Subsidiary Guarantors are parties to an Indenture, dated as of August 2, 2010 (the “Base Indenture,” as supplemented by the Fourteenth Supplemental Indenture dated as of March 18, 2013 and this Supplemental Indenture, the “Indenture”), providing for the issuance by the Company from time to time of its debentures, notes, bonds and other evidences of indebtedness, issued and to be issued in one or more series unlimited as to principal amount (the “Securities”), and the guarantee by each Subsidiary Guarantor of each such series of such Securities (the “Guarantee”); WHEREAS, the Company, the Subsidiary Guarantors and the Series Trustee are parties to the Fourteenth Supplemental Indenture, dated as of March 18, 2013, pursuant to which the Company appointed the Series Trustee to serve, and the Series Trustee agreed to serve, as the Trustee under the Base Indenture with respect to one or more series of Securities to be issued on or after the date thereof, as designated by the Company with respect to each such series of Securities; WHEREAS, the Company has duly authorized and desires to cause to be issued pursuant to the Indenture a new series of Securities designated the 3.25% Senior Notes due 2016 (the “Notes”), all of such Notes to be guaranteed by the Subsidiary Guarantors as provided in Article Ten of the Base Indenture; WHEREAS, the Company desires to cause the issuance of the Notes pursuant to Sections2.01 and 2.03 of the Base Indenture, which sections permit the execution of indentures supplemental thereto to establish the form and terms of Securities of any series; WHEREAS, the Company desires to appoint the Series Trustee to serve as the Trustee under the Base Indenture with respect to the Notes; WHEREAS, pursuant to Section 9.01 of the Base Indenture, the Company and the Subsidiary Guarantors have requested that the Series Trustee join in the execution of this Supplemental Indenture to establish the form and terms of the Notes; WHEREAS, all things necessary have been done to make the Notes, when executed by the Company and authenticated and delivered hereunder and under the Base Indenture by or on behalf of the Series Trustee and duly issued by the Company, and the Guarantee of the Subsidiary Guarantors, when the Notes are duly issued by the Company, the legal, valid and binding obligations of the Company and the Subsidiary Guarantors, respectively, and to make this Supplemental Indenture a legal, valid and binding agreement of the Company and the Subsidiary Guarantors enforceable in accordance with its terms. NOW THEREFORE, for and in consideration of the premises, the Company, the Subsidiary Guarantors and the Series Trustee hereby agree, for the equal and proportionate benefit of the respective holders from time to time of the Notes, the following provisions shall supplement the Base Indenture: ARTICLE I THE NOTES Section 1.1Form.The Notes and the Series Trustee's certificate of authentication shall be substantially in the form of Exhibit A to this Supplemental Indenture (the “Form of Note”).The terms and provisions contained in the Form of Note shall constitute, and are hereby expressly made, a part of this Supplemental Indenture and to the extent applicable, the Company, the Subsidiary Guarantors and the Series Trustee, by their execution and delivery of this Supplemental Indenture, expressly agree to such terms and provisions and to be bound thereby. Section 1.2Title, Issuance.The Notes shall be entitled the “3.25% Senior Notes due 2016”.The Notes shall be issued initially in the form of one or more Global Securities in definitive, fully registered form and shall be deposited on behalf of the purchasers of the Notes with the Series Trustee, at its principal corporate trust office, as custodian for The Depository Trust Company, which is hereby appointed Depositary for the Global Securities (the “Depositary”).The Notes shall be registered in the name of the Depositary or a nominee of the Depositary, duly executed by the Company and authenticated by the Series Trustee as hereinafter provided.The aggregate principal amount of the Global Securities may from time to time be increased or decreased by adjustments made on the records of the Series Trustee and the Depositary or its nominee as hereinafter provided. Except as provided in Section2.13 of the Indenture, owners of beneficial interests in Global Securities shall not be entitled to receive physical delivery of certificated Notes.The Notes shall be issued in denominations of $2,000 and integral multiples of $1,000 in excess thereof. The transfer and exchange of Global Securities or beneficial interests therein shall be effected through the Depositary, in accordance with Section2.13 of the Base Indenture and the rules and procedures of the Depositary therefor. Section 1.3Amount, Authentication.The Series Trustee shall authenticate and deliver (i)on the Issue Date, $500,000,000 in aggregate principal amount of the Notes and (ii)from time to time after the Issue Date, additional Notes (“Additional Notes”) in such principal amounts as may be specified in a Company Order described in this Section 1.3, in each case upon a Company Order for the authentication and delivery thereof and satisfaction of the other provisions of Section 2.05 of the Base Indenture.Such order shall specify the amount of the Notes to be authenticated, the date on which the Notes are to be authenticated, and the name or names of the initial Holder or Holders. Section 1.4Appointment of Series Trustee; Registrar and Paying Agent. (a)Pursuant to Section 7.08 of the Base Indenture and the Fourteenth Supplemental Indenture, the Company hereby appoints the Series Trustee as Trustee under the Base Indenture -2- with respect to the Notes, and by execution hereof the Series Trustee accepts such appointment.Pursuant to the Indenture, all the rights, powers, trusts and duties of the Trustee under the Base Indenture shall be vested in the Series Trustee with respect to the Notes. (b)The Company confirms the appointment of the Series Trustee as Registrar and Paying Agent with respect to the Notes pursuant to Section 2.06 of the Base Indenture. Section 1.5Guarantee of the Notes.In accordance with ArticleTen of the Base Indenture, the Notes will be fully, unconditionally and absolutely guaranteed on a senior basis, jointly and severally, by the Subsidiary Guarantors. Section 1.6Defeasance and Discharge.The Notes shall be subject to satisfaction and discharge and to both legal defeasance and covenant defeasance as contemplated by ArticlesEight and Twelve of the Base Indenture. Section 1.7Redemption.The Company shall have no obligation to redeem, purchase or repay the Notes pursuant to any mandatory redemption, sinking fund or analogous provisions or at the option of a Holder thereof. (a)Except as set forth in the next sentence and in paragraph 4 of the Form of Note, the Company shall not be entitled to redeem the Notes prior to March 15, 2014. At any time prior to March 15, 2014, the Company will be entitled at its option to redeem the Notes, in whole or in part, at a redemption price equal to 100% of the principal amount of the Notes to be redeemed plus the Make-Whole Premium (as defined in the Form of Note) as of, and accrued and unpaid interest, if any, to the redemption date in accordance with paragraph 4 of the Form of Note. (b)At any time on or after March 15, 2014, the Company may redeem the Notes, in whole or in part, at its option, at the redemption prices set forth in paragraph 5 of the Form of Note, plus accrued and unpaid interest, if any, to the redemption date in accordance with paragraph 5 of the Form of Note. ARTICLE II MISCELLANEOUS PROVISIONS Section 2.1Counterpart Originals.The parties may sign any number of copies of this Supplemental Indenture.Each signed copy shall be an original, but all of them together represent the same instrument. Section 2.2Governing Law. THIS SUPPLEMENTAL INDENTURE AND THE NOTES AND THE GUARANTEES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY, EXCEPT TO THE EXTENT THAT THE LAWS OF THE STATE OF NEW YORK WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION REGARDING THE VALIDITY OF THE NOTES AND THE GUARANTEES. -3- Section 2.3Severability.In case any provision of this Supplemental Indenture or in the Notes shall be invalid, illegal or unenforceable, the validity, legality and enforceability of the remaining provisions shall not in any way be affected or impaired thereby. Section 2.4Confirmation of Indenture.The Base Indenture, as supplemented by this Supplemental Indenture, is in all respects ratified and confirmed, and to the extent applicable, the Company, the Subsidiary Guarantors and the Series Trustee, by their execution and delivery of this Supplemental Indenture, expressly agree to such terms and provisions and to be bound thereby.The Fourteenth Supplemental Indenture and this Supplemental Indenture shall be deemed to be part of the Base Indenture in the manner and to the extent herein and therein provided. -4- IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture to be duly executed as of the day and year first above written. COMPANY: CHESAPEAKE ENERGY CORPORATION By: /s/ Jennifer M. Grigsby Jennifer M. Grigsby Senior Vice President, Treasurer and Corporate Secretary SIGNATURE PAGE TO FIFTEENTH SUPPLEMENTAL INDENTURE SUBSIDIARY GUARANTORS: ARKANSAS MIDSTREAM GAS SERVICES CORP. CHESAPEAKE ENERGY LOUISIANA CORPORATION CHESAPEAKE ENERGY MARKETING, INC. CHESAPEAKE E&P HOLDING CORPORATION CHESAPEAKE NG VENTURES CORPORATION CHESAPEAKE OPERATING, INC. CHK ENERGY HOLDINGS, INC. WINTER MOON ENERGY CORPORATION AMGS, L.L.C. CHESAPEAKE AEZ EXPLORATION, L.L.C. CHESAPEAKE APPALACHIA, L.L.C. CHESAPEAKE-CLEMENTS ACQUISITION, L.L.C. CHESAPEAKE EXPLORATION, L.L.C. CHESAPEAKE LAND DEVELOPMENT COMPANY, L.L.C. CHESAPEAKE MIDSTREAM DEVELOPMENT, L.L.C., CHESAPEAKE MIDSTREAM HOLDINGS, L.L.C., CHESAPEAKE MIDSTREAM MANAGEMENT, L.L.C., CHESAPEAKE PLAZA, L.L.C. CHESAPEAKE ROYALTY, L.L.C. CHESAPEAKE VRT, L.L.C. CHESAPEAKE WEST TEXAS GATHERING, L.L.C. EMLP, L.L.C. EMPRESS, L.L.C. GSF, L.L.C. MC LOUISIANA MINERALS, L.L.C. MC MINERAL COMPANY, L.L.C. MIDCON COMPRESSION, L.L.C. MKR HOLDINGS, L.L.C. NORTHERN MICHIGAN EXPLORATION COMPANY, L.L.C. CHESAPEAKE LOUISIANA, L.P. By:Chesapeake Operating, Inc., its General Partner EMPRESS LOUISIANA PROPERTIES, L.P. By:EMLP, L.L.C., its General Partner By: /s/ Jennifer M. Grigsby Jennifer M. Grigsby Senior Vice President, Treasurer and Corporate Secretary SIGNATURE PAGE TO FIFTEENTH SUPPLEMENTAL INDENTURE TRUSTEE: DEUTSCHE BANK TRUST COMPANY AMERICAS, AS TRUSTEE BY: DEUTSCHE BANK NATIONAL TRUST COMPANY By: /s/ Linda Reale Name: Linda Reale Title: Vice President By: /s/ Rodney Gaughan Name: Rodney Gaughan Title: Vice President SIGNATURE PAGE TO FIFTEENTH SUPPLEMENTAL INDENTURE Exhibit A FORM OF NOTE [FACE OF NOTE] [UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE& CO. OR SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE& CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC) ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE& CO., HAS AN INTEREST HEREIN. TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO ON THE REVERSE HEREOF.]1 1 To be included in a Global Security A-1 Certificate No.
